Citation Nr: 1736215	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  07-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for the Veteran's bilateral hearing loss prior to November 21, 2016 and higher than 20 percent thereafter.

2.  Entitlement to service connection for a right eye disorder now claimed as cataract surgery secondary to diabetes mellitus Type II.

3.  Entitlement to service connection for a left eye disorder now claimed as cataract surgery secondary to diabetes mellitus Type II.

4.  Entitlement to service connection for alcohol dependence.

5.  Entitlement to service connection for a liver disorder to include cirrhosis.

6.  Entitlement to service connection for a renal disorder to include hepatorenal syndrome.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

8. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	J. Berry, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, including service in the Republic of Vietnam from April 1970 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 (hearing loss issue), January 2008 (eye issues), December 2012 (neuropathy and alcohol dependence issues), and November 2013 (cirrhosis and hepatorenal issues) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board adjudicated several appeals in a June 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court affirmed the Board's decision with regard to his claim for an increased initial rating for diabetes mellitus and vacated the June 2009 decision as to the matter of an increased rating for hearing disability; then remanded the hearing loss issue to the Board.  

In August 2015, the Board reopened the Veteran's claims of entitlement to service connection for peripheral neuropathy of the lower extremities and alcohol abuse and remanded these underlying service connection claims and the existing service connection claims for further development.

During the pendency of the appeal, the Veteran's rating for bilateral hearing loss was increased to 20 percent effective November 21, 2016.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 21, 2016, the Veteran's right ear hearing loss was manifested by hearing impairment no worse than Level IV and his left ear hearing loss was manifested by hearing impairment no worse than Level V.

2.  As of November 21, 2016, the Veteran's right ear hearing loss has been manifested by hearing impairment no worse than Level V and his left ear hearing loss has been manifested by hearing impairment no worse than Level VI.

3.  The Veteran does not have a right or left eye disability that is etiologically related to his active service or to a service connected disability.

4.  The Veteran's alcohol dependence is not etiologically related to a service connected disability.

5.  The Veteran's liver disorder to include cirrhosis is not etiologically related to a service connected disability.

6.  The Veteran's renal disorder to include hepatorenal syndrome is not etiologically related to a service connected disability.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for bilateral hearing loss prior to November 21, 2016 and higher than 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for right eye disorder now claimed as cataract surgery secondary to diabetes mellitus Type II have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for left eye disorder now claimed as cataract surgery secondary to diabetes mellitus Type II have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for alcohol dependence have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for liver disorder to include cirrhosis have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for renal disorder to include hepatorenal syndrome have not all been met38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


I.  Increased Rating - Hearing Loss

The Veteran was originally granted service connection for left ear hearing loss in a March 1998 rating decision.  At that time he was assigned a noncompensable (0 percent) rating effective January 12, 1994.  The Veteran did not appeal this initial rating or submit new and material evidence within one year of its issuance.

The Veteran filed his current claim for an increased rating on May 4, 2006.  In the August 2006 rating decision on appeal, this rating was increased to 10 percent effective May 4, 2006.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


A.  Prior to November 21, 2016

In his May 2006 claim, the Veteran stated that he could not hear words spoken to him, especially when there was background noise.  Women were really hard to hear because of the higher pitch tone.  To understand people, they had to be a short distance away and facing him.

In July 2006 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  As noted in the March 2011 Memorandum Decision, this examination did not fully describe the functional effects caused by the Veteran's hearing disability and was therefore inadequate for VA purposes.

A May 2011 VA audiogram shows puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 45, 45, 45, 60, and 70 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 40, 50, 60, and 75 dB respectively.  This record does not include speech recognition testing.  As such, the foregoing may not be used for rating purposes.

In April 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 50, 50, 60, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 45, 50, 60, and 60 dB respectively.  This is a puretone threshold average of 55 dB in the right ear and 54 dB in the left ear.  Speech recognition scores obtained using the Maryland CNC Test were 80 percent for the right ear and 68 percent for the left ear.  The Veteran described his resulting functional impact as having trouble hearing in most situations.  This examiner noted that the Veteran worked as a farmer.  He explained that the Veteran's bilateral hearing loss would cause difficulty understanding speech with competing background noise, particularly in the absence of visual cues or without contextual cues.  Also, that in a quiet environment/small group setting the Veteran should have good speech discrimination ability with the assistance of visual and contextual cues.  His hearing loss alone would not interfere with his ability to obtain and or maintain substantially gainful employment.

In December 2013 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 50, 40, 60, and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 40, 50, 60, and 70 dB respectively.  This is a puretone threshold average of 56 dB in the right ear and 55 dB in the left ear.  Speech recognition scores obtained using the Maryland CNC Test were 78 percent for the right ear and 76 percent for the left ear.  The Veteran described his resulting functional impact as having trouble understanding in most situations without his hearing aids.

An August 2014 private audiogram shows puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 50, 50, 65, and 80 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 45, 55, 65, and 70 dB respectively.  This is a puretone threshold average of 61 dB in the right ear and 59 dB in the left ear.  Speech recognition scores obtained using the CID W-22, not the Maryland CNC Test, were 84 percent for the right ear and 80 percent for the left ear.  The word list requirement in the 38 C.F.R. § 4.85 is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.

A March 2016 VA opinion provided after a review of all available records found that the Veteran's hearing loss and tinnitus found that the Veteran would have difficulty hearing over the phone and in noisy environments, but there should be no detriment to his ability to work independently.

Based on the above, prior to November 21, 2016, the Veteran's right ear hearing loss corresponds to no worse than Level IV and his left ear hearing loss corresponds to no worse than Level V.  See 38 C.F.R. § 4.85, Table VI.  Applying these measurements to Table VII, the Veteran's hearing loss for this period warrants the current 10 percent rating.  The Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating higher than 10 percent is not warranted prior to November 21, 2016.  Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for bilateral hearing loss.  Hence the appeal as to a higher rating for this disability prior to November 21, 2016, must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  As of November 21, 2016

On November 21, 2016 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 40, 40, 55, and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 45, 40, 60, and 80 dB respectively.  This is a puretone threshold average of 53 dB in the right ear and 57 dB in the left ear.  Speech recognition scores obtained using the Maryland CNC Test were 72 percent for the right ear and 64 percent for the left ear.  The Veteran described his resulting functional impact as "It's bad.  If there is any background noise at all I cannot understand what is being said.  I might as well not be there."  The examiner noted that even with amplification, the Veteran may have difficulty understanding speech if he is unable to see the speaker's face.  He would have difficulty with conversations over the phone due to his poor word recognition scores.

Based on the above, as of November 21, 2016, the Veteran's right ear hearing loss corresponds to Level V and his left ear hearing loss corresponds to Level VI.  See 38 C.F.R. § 4.85, Table VI.  Applying these measurements to Table VII, the Veteran's hearing loss for this period warrants the current 20 percent rating.  Again, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating higher than 20 percent is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for bilateral hearing loss.  Hence the appeal as to a higher rating for this disability as of November 21, 2016, must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


III.  Service Connection - Eye Disorder

As an initial matter the Board notes that to the extent that the Veteran's visual impairment is attributed to refractive errors, service connection cannot be awarded.  Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.10.d.

During the pendency of this appeal, the Veteran has been diagnosed with refractive error, which is not a disability for VA purposes; cataracts with resulting pseudophakia; Meibomian gland dysfunction/dry eye disease; and blepharitis squamous.  The Veteran has undergone repetitive testing for diabetic retinopathy and has consistently been found not to have diabetic retinopathy.

His service treatment records show that he was diagnosed with bilateral myopia with astigmatism in an April 1971 service treatment record.  Both myopia and astigmatism are refractive errors for which service connection cannot be awarded.  In his claim, the Veteran stated that his bilateral eye condition was related to his service connected diabetes.  He did not identify any in-service disease or injury to which these conditions could be related.  As such, the Veteran has not alleged and the record does not show an in-service disease or injury upon which service connection may be based.  Therefore, service connection is not warranted on a direct basis.

Turning to the question of secondary service connection, the Veteran has a current eye diagnosis and is service connected for diabetes.  The remaining question is whether a current eye condition is related to the Veteran's diabetes.  To this end, the record does not include a positive medical nexus opinion.

The July 2006 VA diabetes examination did not find diabetic retinopathy.  Visual impairment was noted, but it was not found to be a complication of the Veteran's diabetes and it was not worsened of increased by the Veteran's diabetes.

The December 2007 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's vision problems were less likely as not due to his service connected diabetes.  This examiner noted that the Veteran's blurred vision was due to a combination of cataract and refractive error.  His cataract was primarily age-related.  Although diabetes could occur earlier in age for patients with diabetes, the Veteran would almost certainly have cataracts regardless of whether or not he had diabetes.  While diabetes most often led to posterior subcapsular cataracts, it is less likely to lead to cortical lens changes and even more rarely accelerates nuclear sclerosis development.  Additionally, cataract development could be accelerated by UV (sun) exposure and, as a farmer, the Veteran would certainly be exposed to that.  Ultimately, the examiner did not see any evidence a direct effect of the Veteran's diabetes on his vision.  While fluctuating blood sugar could cause temporarily blurred vision, the record appeared to show the Veteran's blood sugar was relatively stable and under control.  This examination was adequate for VA purposes. 

The Veteran has argued that his bilateral eye conditions were caused or aggravated by his service connected diabetes.  The Veteran suffers from multiple eye conditions, including refractive errors for which service connection cannot be established.  Due to this, the Board finds that the issue of causation is a complex medical question that requires medical expertise.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion.  Therefore, his lay opinion in this regard is not competent.

The preponderance of evidence is against service connection for right eye and left eye conditions.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Service Connection - Alcohol Dependence

The Veteran is seeking service connection for alcohol dependence secondary to service connected depressive disorder.

The Board notes that service connection is not available for a disability that is the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, service connection may be granted for alcohol abuse that is a secondary to or is caused by a primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  As such, service connected for alcohol dependence can only be awarded on a secondary basis.

The Veteran has a current diagnosis of alcohol dependence and he is service connected for depressive disorder.  The remaining question is whether his current alcohol dependence is related to the Veteran's depressive disorder.  To this end, the record does not include a positive medical nexus opinion.

The March 2016 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's alcohol dependence was less likely than not related to and/or increased in severity beyond its natural progression due to his service connected disabilities.  This examiner noted that professional research did not show causal relationships for diabetes, hearing loss, or tinnitus to alcohol dependence. Additionally, scientific research did not support a finding that the Veteran's alcohol dependence was aggravated beyond natural progression by his medical issues and mental issues.  This examination was adequate for VA purposes. 

The November 2016 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's alcohol dependence was less likely than not related to and/or increased in severity beyond its natural progression due to his service connected disabilities.  This examiner noted that the Veteran's problems with alcohol predated his military service and he had been drinking heavily for two decades prior to his initial treatment for depression in 1994.  Additionally, the Veteran's alcohol use was in remission as he reported being sober since 2012.  As such, there was no indication of aggravation.  This examination was adequate for VA purposes. 

The Veteran has argued that his alcohol dependence was caused or aggravated by his service connected depressive disorder.   In this case, the record shows that the Veteran's abuse of alcohol began before his psychiatric diagnosis.  While he has at times reported an onset of excessive drinking after his return from the Republic of Vietnam, he also reported problems with drinking before service.  For example, in a February 2000 VA treatment record, the Veteran reported an alcohol-related car accident when he was 17.  As such, the Veteran's use and arguable abuse of alcohol predated his service and his depressive disorder.  Moreover, the Board finds that the issue of aggravation is a complex medical question that requires medical expertise.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion.  Therefore, his lay opinion in this regard is not competent.

The preponderance of evidence is against service connection for alcohol dependence.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).



V.  Service Connection - Liver and Kidney Disorders

The Veteran is seeking service connection for a liver disorder and a kidney disorder either directly or secondary to alcohol dependence.

During the pendency of this appeal, the Veteran has been diagnosed with cirrhosis and hepatorenal failure.  The Veteran's service treatment records show an in-service diagnosis of infectious hepatitis.  The remaining question is whether the Veteran's current liver condition is causally related to his in-service hepatitis.  To this end, the Veteran underwent an April 2013 VA examination.  This examiner reviewed the objective evidence of record and the Veteran's current complaints and performed a thorough clinical evaluation before providing a medical nexus opinion with a rationale.  As such, this examination was adequate for VA purposes.  This examiner found that the Veteran's cirrhosis of the liver and hepatorenal failure were less likely than not incurred in or caused by infectious hepatitis that occurred 1970-1971.  This examiner noted that both current conditions were linked to the Veteran's alcohol abuse.  Moreover, there were no residuals of infectious hepatitis in the medical record.  The record does not contain a positive medical nexus opinion to refute this negative opinion.

The Veteran has argued that his liver condition and kidney condition were caused by his alcohol dependence.  Again, as the Veteran is not service connected for alcohol dependence, he cannot be service connected for a liver condition secondary to alcohol dependence.

Additionally, there is no indication that the Veteran's liver or kidney condition is etiologically related to any other service connected disability.  Notably, the July 2006 VA diabetes examination specifically found no symptoms of diabetic nephropathy.

The preponderance of evidence is against service connection for a liver disorder and/or a kidney condition.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

A disability rating higher than 10 percent for the Veteran's bilateral hearing loss prior to November 21, 2016 and higher than 20 percent thereafter is denied.

Service connection for a right eye disorder is denied.

Service connection for a left eye disorder is denied.

Service connection for alcohol dependence is denied.

Service connection for a liver disorder to include cirrhosis is denied.

Service connection for a renal disorder to include hepatorenal syndrome is denied.


REMAND

The Veteran is also seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.

In a March 2015 medical opinion after a review of the record, the VA physician noted that an in-person examination was necessary to determine the location and severity of the claimed peripheral neuropathy before he could opine whether the Veteran had diabetic peripheral neuropathy.  To date, no VA examination has been conducted for these claims.  As such, on remand, the Veteran should be scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and/or lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.

a.  The examiner should determine whether the Veteran has peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and/or left lower extremity.

b.  If any peripheral neuropathy is found, then the examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that any diagnosed peripheral neuropathy was caused or aggravated (increased beyond its natural progression) by his service connected diabetes.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


